DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11, 12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al (US 2014/0084060).
Regarding independent claim 1, Jain, as shown in figure 1, teaches a system comprising: a device (102 and 104) configured to receive a request from a user to locate an asset (articles) inside a premises ([0019], “monitoring within a controlled area (e.g., a retail store, a warehouse, or another controlled or confined area)”), the device further configured to transmit a signal for locating the asset ([0020], [0021] and fig. 7); a plurality of sensors (106 and [0020]) communicably coupled with the device, each of the plurality of sensors configured to: receive the signal from the device (102 and 104) ([0020] and [0021], communications between 102 and 106); transmit a beacon in response to the received signal ([0020] and [0021], communications between 106 and 110); receive a communication in response to the transmitted beacon ([0020] and 
Regarding independent claims 11 and 20, the claims are the corresponding method claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1. Jain further teaches method steps can be carried out by processors (figs. 9 and 10 and [0134] - [0136]).
Regarding dependent claims 2 and 12, Jain further teaches wherein the request comprises receiving input from the user via a user interface. See fig. 1, 104.
Regarding dependent claims 4 and 14, Jain further teaches wherein the input from the user comprises unique information associated with the asset. See [0099]: “The method may begin, in block 702, by receiving an inquiry indicating a request to locate a particular RFID tag. For example, information defining the inquiry may be provided by a user via a user interface of the system (e.g., user interface 104, FIG. 1). For example, the user may indicate that the user desires the system to locate a particular RFID tag.”
Regarding dependent claims 5 and 15, Jain further teaches wherein the transmission of the signal from the device comprises a unique identifier associated with the asset, wherein the unique identifier is derived from the unique information. See [0053] and [0099], each tag has its own unique identifier.

Regarding dependent claims 7 and 18, Jain further teaches wherein on receiving the at least one beacon, the module verifies the unique identifier and further sends the communication to the corresponding sensor of the at least one beacon. See [0128].
Regarding dependent claims 8, 9 and 17, Jain further teaches wherein the communication received by each of the corresponding sensors comprises RSSI value, wherein the RSSI value received from each of the corresponding sensors and predetermined location of each of the corresponding sensors is used by the device to determine location of the asset. See [0101].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 2014/0084060) in view of Jackson et al (US 9,602,172).
Regarding dependent claims 3 and 13, Jain teaches all subject matter claimed and further teaches the plurality of sensors correspond to zone sensors installed inside the premises ([0021]). Jain fails to further teach that wherein the device is a thermostat. However, using the thermostat as a device for locating an asset within the premises is notoriously well-known in the art. For example, from the same field of endeavor, Jackson teaches using the thermostat as a control point (device as claimed) for monitoring and locating a plurality of RFID tags with in the premises (col. 12, lines 1-19 and col. 7, lines 38-58, “the NFC tag may be associated with a control point such as a 15. Alternatively, the NFC tag may be associated with a location or zone of the facility.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain by employing the teachings as taught by Jackson so as to use a thermostat as a control point for monitoring and locating an asset within a premise. Such modification would not involve any inventive feature since it is just a matter of intended use of the thermostat. Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 2014/0084060) in view of Henry et al (US 2018/0322376).
Regarding dependent claims 10 and 19, Jain teaches all subject matter claimed except to further teach wherein the module coupled with the asset is a tile tracking device, a pebble tracking device, a bluetooth module or a bluetooth module with a smart phone or a smart watch. However, Henry, from the same field of endeavor, teaches RFID or bluetooth device can be used for identifying and tracking purposes ([0066]: “The Bluetooth and RFID element of the composite tag allows reader tiles—which can fit onto walls and into suspended ceilings using power over Ethernet and that have readers for both the Bluetooth and RFID element—to read both elements of the composite tags. The tiles can detect the proximity of passive RFID tagged assets (up to six metres radius) and Bluetooth tagged assets up to 50 metres. This allows automated .

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Krestulich (RE43,809), Stern et al (US 2010/0201520, Senstaken, JR. (US 2017/0228566) and Diaz Fuente (US 2021/0021962) are cited because they are pertinent to the method and apparatus for tracking an asset in a premise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636